Title: To George Washington from Robert Howe, 11 June 1781
From: Howe, Robert
To: Washington, George


                        
                            Dear Sir
                            West Point 11th June 1781
                        
                        Major  having requested the Loan of my Barge to bring some of his Acquaintance to
                            see West Point, I take the Opportunity to inclose your Excellency the Report of a Board of Officers appointed to inspect
                            Provisions, & in Case any was damag’d by Negligence to fire if possible the Neglect—upon the proper Reasons—By
                            their Proceedings as far as they have gone We find the Provisions reported unfit for use by a former Board of Inquiry to
                            be still good—In Consequence of which I have order’d them to be immediately coopered & Pickled.
                        Upon examining the Magazine at Stony Point yesterday I found that upon every Rain the Water by some
                            subterraneous Access made the Magazine so Wet that the Ammunition was very liable to damage—I shall send an Engineer down
                            to see if it can not be remedied.
                        Capt. Pray has requested two or three Blunderbusses & Swivels for his Boat; as He describes Matters
                            they appear necessary. You will please inform me whether I may Order them.
                        Your Excellency’s Commands in your Letter received last night shall be soon totally complied with. I am Dear
                            Sir with the greatest Respect Your Excellency’s most Obedient 
                        
                        
                            Robt Howe

                        
                     Enclosure
                                                
                            
                                West Point June 9th 1781
                            
                            Agreeable to Major Genl Howes Order of the 7th Instant, ordering a Committee, to inspect the damaged
                                Provisions, in the Redoubts Nos. 1, 2, 3, & 4, We the Subscribers being appointed for that purpose, have
                                carefully inspected & fully examined, One Barrel in No. 1, part of Three Barrels (& which we put into
                                Two) in No. 2, And Six Barrels in No. 4, which was reported damaged, & unfit for use, and have found the same,
                                wholsome Meat & fit to be Issued, & do give it as our Opinion that the same, ought to be pickled
                                & repacked without loss of time—We do not think that the provisions above mentioned, has suffered thro’ any
                                Neglect, of the Comrs or others, as we are informed, that the provision above inserted, wou’d have been pickled, with
                                the rest, had they not been Condemned by a former Committee.
                            
                                J. Keith Majr
                                F. Hartshorn Capt. 8th Mass. RegtA: Williams Capt. 2d M: Regt
                                Daniel Lee Capt. 3 Reg.
                                Zibeon Hooker Lieut. 5 Mass. Rt
                                
                            
                        
                        
                    